The writ in this case was allowed to bring into the Supreme Court an order of the civil service commission dismissing the appeal of Lillian B. Sipley Naples from her lay-off as clerk-typist by the state highway commission, the proceedings for making it and all things touching the same.
In response there is returned the decision of the commission in dismissing the appeal and under a heading of "testimony" *Page 427 
certain remarks by counsel without further proofs or stipulation of the facts as to the causes of dismissal.
The Supreme Court in its opinion calls attention to this paucity in the return and dismissed the writ.
We have only to add that the writ of certiorari is availed of in the case to convict the civil service commission of error in refusing to sustain an appeal to that body from the action of the highway commission, and to do so it was incumbent on the prosecution to show sufficient facts to justify favorable action by the former body. This she did not do and the dismissal of the appeal necessarily followed.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None.